Citation Nr: 0310063	
Decision Date: 05/27/03    Archive Date: 06/02/03

DOCKET NO.  00-17 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for hepatitis C.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel. 




INTRODUCTION

The veteran had active military service from February 1966 to 
either February or April 1969 (not verified) and from April 
1969 to April 1972.  The veteran served in the Republic of 
Vietnam from September 1966 to September 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating decision of the VA 
RO, which denied the benefits sought on appeal.  It is noted 
that the July 1999 RO rating decision found that no new and 
material evidence had been submitted to reopen a claim of 
service connection for PTSD.  In April 2003, the Board found 
that new and material evidence had been submitted, and that 
the claim of service connection for PTSD had been reopened.  


REMAND

A preliminary review of the record discloses that additional 
developmental action by the RO is necessary before the Board 
may proceed further with appellate review.  In an April 2003 
decision, the Board reopened the veteran's claim of service 
connection for PTSD, based on the finding that new and 
material evidence had been received.  At that time, the Board 
also noted that additional development was required on the 
reopened claim of service connection for PTSD and for service 
connection for hepatitis C.  Before the Board could request 
the necessary development at the Board, the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
issued a case, which now requires that the Board remand this 
case so that the necessary development may be completed at 
the RO.  In Disabled American Veterans, et. al. v. Secretary 
of Department of Veterans Affairs, Nos. 02-7304, -7305, -7316 
(Fed. Cir., May 1, 2003), the Federal Circuit held that that 
part of the Veterans Claims Assistance Act of 2000 (VCAA), at 
38 C.F.R. § 19.9(a)(2)(ii), which allowed for Board 
development, was invalid as contrary to 38 U.S.C.A. § 
5103(b).  The development requested below must now be 
completed at the RO, so as to fulfill the requirements of 
VCAA under the above Federal Circuit case.  

This veteran seeks service connection for hepatitis C and for 
PTSD, based on a stabbing incident which is already 
documented in his service medical records, but only as to its 
occurrence, and not as to the circumstances or severity of 
the incident.  Additional service medical records and/or 
incident reports have not been previously requested by VA.  
It is noted that the Federal Circuit has long held that a 
single request for service medical records does not fulfill 
the VA's duty to assist.  See Hayre v. West, 188 F.3d 1327 
(Fed. Cir. 1999).  Accordingly, the RO should contact the 
U.S. Armed Services Center for Research of Unit Records 
(USASCRUR) and request that they provide any additional 
available service medical or service personnel records 
documenting information which might corroborate the specific 
facts and circumstances surrounding the veteran's documented 
January 21, 1971 stabbing incident, as well as any civil, 
criminal, or military investigations or military disciplinary 
actions taken by or against the veteran regarding this 
incident.  This request should include all records regarding 
the January 21, 1971 incident, as well as subsequent records 
and reports regarding the incident, through April 1972.  

With regard to the claim of service connection for hepatitis 
C, the veteran has not been provided a VA examination, with 
testing to determine the existence of the anti-HCV antibody, 
enzyme immunoassay (EIA) testing to confirm any diagnosis or 
history, and recombinant immunoblot assay (RIBA) testing, so 
as to adequately determine the type of hepatitis the veteran 
may have ever exposed to, and, if so, the severity of any 
current symptomatology.  See VBA Fast Letter 99-94.  

In view of the foregoing, this case is hereby REMANDED for 
the following:  

1.  The RO should appropriately contact 
the veteran and request that he submit 
the names, addresses, and approximate 
dates of treatment of all VA and/or non-
VA (private) care providers who have 
treated him for PTSD or hepatitis C, or 
any related symptomatology, from January 
1971 to the present.  

Thereafter, the RO should obtain copies 
of any additional VA and/or non-VA 
(private) records if not already of 
record, as identified by the veteran.  As 
to any private treatment records, the RO 
should first secure the necessary 
release(s), prior to the RO obtaining 
copies of any such records. 

2.  The RO should please prepare a letter 
asking the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR) to 
provide any additional available 
information which might corroborate the 
specific facts and circumstances 
surrounding the veteran's documented 
January 21, 1971 stabbing incident, as 
well as any civil, criminal, or military 
investigations or military disciplinary 
actions taken by or against the veteran 
regarding this incident.  Request all 
records regarding the January 21, 1971 
incident through April 1972, both medical 
and administrative.  

In doing so, advise USASCRUR that the 
veteran served in the U.S. Army Pacific 
Command (USARPAC), stationed in Thailand.  
Provide USASCRUR with a copy of the 
veteran's DD Forms 214, as well as the 
July 2001 PTSD stressor statement in 
which he gave a description of the 
already documented January 21, 1971 
event, where the veteran asserts he was 
assaulted and stabbed, and that this 
stressor event supports his current PTSD 
diagnosis.  Provide USASCRUR with copies 
of the already obtained service personnel 
records received in June 1999 and 
identified by an orange tab.  If no such 
service personnel records can be found, 
or if they have been destroyed, ask for 
specific confirmation of that fact.  

3.  At the same time, make arrangements 
with the appropriate VA medical facility 
for the veteran to be afforded a VA 
examination for hepatitis, to determine 
whether he was ever exposed to hepatitis, 
and if so, the severity and likely 
etiology of any such diagnosis of 
hepatitis C.  The VA examination must 
include testing to determine not only the 
existence of the anti-HCV antibody, but 
both enzyme immunoassay (EIA) testing to 
confirm any diagnosis or history, as well 
as recombinant immunoblot assay (RIBA) 
testing, so as to adequately determine 
the type of hepatitis the veteran was 
ever exposed to, if ever, and, if so 
exposed, to determine the severity of any 
current hepatitis symptomatology.  Send 
the claims folder to the examiner(s) for 
a thorough review. 

4.  Upon completion of the development 
requested in paragraph 2 above, make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a VA psychiatric examination for 
PTSD, to determine whether the veteran's 
January 1971 incident in service, wherein 
he was the apparent victim of an assault 
and stabbing, is a sufficient stressor 
basis for any current diagnosis of PTSD, 
or whether it is more likely than not 
that any current PTSD of the veteran is 
of post-service etiology, as suggested by 
VA treatment records dated May 21, 1993, 
June 1, 1993, September 15, 1993, August 
4, 1995; but see, January 22, 1999 VA 
psychological testing.  Send the claims 
folder to the examiner(s) for review, 
specifically to include the above listed 
and conflicting VA medical evidence.  

5.  Upon the completion of the above 
development, the RO must review the 
claims file and ensure that all 
notification and development action 
required by VCAA is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (codified as 
amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107) are fully complied with 
and satisfied, consistent with Disabled 
American Veterans, et. al. v. Secretary 
of Department of Veterans Affairs, Nos. 
02-7304, -7305, -7316 (Fed. Cir., May 1, 
2003).  

6.  Thereafter, the RO should 
readjudicate the veteran's claims of 
service connection for PTSD, in 
accordance with VA guidelines and the 
criteria set forth in 38 C.F.R. 
§ 3.304(f) (2002), and service connection 
for hepatitis C, under VBA Fast Letter 
99-94.  The RO should specifically make a 
determination of whether the veteran's 
claimed in-service stabbing incident of 
January 21, 1971 is verified, and a 
credible PTSD stressor.  If the 
decisions, in whole or in part, remain 
adverse to the veteran, he and his 
representative should be provided a 
supplemental statement of the case, with 
an opportunity to respond thereto.  
Evidence recently submitted and not 
previously considered should be reviewed.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	L. M. BARNARD
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002). 


